120 Ga. App. 576 (1969)
171 S.E.2d 658
BEAVER
v.
SOUTHERN GREYHOUND LINES, INC.
44806.
Court of Appeals of Georgia.
Submitted October 6, 1969.
Decided October 31, 1969.
*577 Ryan & Yates, James E. Yates, III, for appellant.
Bouhan, Williams & Levy, Frank W. Seiler, for appellee.
EBERHARDT, Judge.
1. A petition which sets out facts upon which is made a claim of injury and consequent damages is sufficient to meet the requirements of notice pleading under the Civil Practice Act (Code Ann. § 81A-108), although there is no allegation that any of the facts alleged, or the whole of them, amounted to acts of negligence on the part of the defendant, when the facts alleged are sufficient in themselves to support an allegation of an act or acts of negligence; and absence of a general allegation of negligence will not subject the petition to dismissal for failing to state a claim upon which relief can be granted. The facts alleged here and those alleged in White v. Augusta Motel &c. Investment Co., 119 Ga. App. 351 (167 SE2d 161) are different and the cases are distinguishable.
2. Plaintiff, testifying on deposition, asserted that she stepped in a spot of grease on the defendant's lot where busses are parked for the loading and unloading of passengers when after getting off a bus she walked across the lot toward a taxicab standing at the street curb. She did not say whether the grease had been placed on the lot by any of the defendant's employees or agents, or how long it had been there.
Defendant's terminal manager testified that the paved lot was well lighted, that it was daily maintained with frequent cleaning by employees, and that the lot was often used by members of the general public in parking vehicles.
This evidence fails to meet the requirement of showing the absence of any genuine issue of material fact. Issues are raised but not resolved as to whether defendant or its employees was responsible for the presence of the grease on the lot, and as to whether it had been there long enough to amount to constructive notice of its presence to the defendant. Sustaining defendant's summary judgment was error.
Judgment reversed. Bell, C. J., and Deen, J., concur.